DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.

Response to Amendment
	An amendment, filed on 05/20/2021, is acknowledged. No new matter has been added. Claims 1-3 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 9175376 (Fujihara).
Regarding claim 1, Fujihara discloses a method for producing a rare earth magnet-based sintered magnet having sufficient corrosion resistance by applying a heat treatment to a bulk magnet body, under an atmosphere of water vapor and inert gases, to form an outer layer containing iron oxide comprising mainly hematite which reads on “[A] method for manufacturing a soft magnetic member, comprising heating a soft magnetic alloy substrate in an 2O3” (Abstract, C5/L1).
Fujihara does not disclose that the coating “does not substantially contain another iron oxide phase.” However, Fujihara does disclose that the outermost layer contains iron oxide comprising mainly hematite (α-Fe2O3) as the constituent and the hematite in the outermost layer accounts for 90 mass % or more and further discloses an XRD analysis result of one of the examples of the invention (C6/L16, L32-35, Fig. 2). The disclosed figure shows the hematite peaks as well as what seems to be a magnetite peak at 30 2θ/θ, and the definition given by the Applicant at [0022] states “‘Not substantially containing another iron oxide phase’ means that another iron oxide phase is not detectable by an instrumental analysis such as an XRD.”     
However, while one having ordinary skill in the art could perceive what appears to be a magnetite peak in Fig. 2, one having ordinary skill in the art would also recognize that Fujihara as a whole establishes the obviousness of modifying the heat treating atmosphere to promote the hematite layer formation and minimize the magnetite layer formation in order to achieve excellent corrosion resistance as stated below. 
Specifically, the person of ordinary skill in the art would appreciate the majority of the peaks in the XRD of Fig. 2 to be hematite and further appreciate that the sensitivity and/or detection threshold of the XRD varies based upon how the XRD is calibrated. Fujihara does not give details as to the calibration of the XRD. Moreover, in comparison to Fig. 6 which shows significantly higher intensity peaks of a sample containing magnetite, the person of ordinary skill 
Nevertheless, Fujihara teaches that the use of iron oxide containing hematite at a high content ratio and containing magnetite as little as possible contributes to imparting excellent corrosion resistance. Fujihara further teaches that if a heat treatment should be performed under an atmosphere having high water vapor partial pressure, iron oxide constituting the outermost layer in the surface-modified layer results in such containing magnetite at high content ratio, and that these magnets subjected to the surface modification at higher water vapor partial pressures cannot exhibit sufficient corrosion resistance under an environment of highly fluctuating humidity (C6/L44-52). 
One having ordinary skill in the art would be motivated to minimize the amount of magnetite in the outermost layer of the surface-modified layer in order to maximize the corrosion resistance from the surface-modified layer. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to minimize the amount of magnetite present in the outermost layer of the surface-modified layer by controlling the water vapor partial pressure in the heat treating atmosphere as taught by Fujihara in combination with a method for producing a rare earth magnet-based sintered magnet having sufficient corrosion resistance as disclosed by Fujihara in order to maximize the corrosion resistance of the outermost layer of the surface-modified layer because by minimizing the magnetite present, one having ordinary skill would ensure that the outermost surface-modified layer consists of more hematite than magnetite to 
 
Fujihara discloses that the oxygen partial pressure in the atmosphere for the heat treatment can range from 1x10-2 to 50 Pa which lies within the claimed range “0 – 0.1 kPa” (C2/L63-64).
Regarding claim 2, Fujihara discloses that inert gases such as nitrogen and argon may also be present in the treating chamber which reads on “wherein the inert gas is nitrogen” (C5/L1-2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 9175376 (Fujihara) as applied to claim 1 above, and further in view of US 20150364234 (Nagata).
Regarding claim 3, Fujihara does not disclose “wherein the atmosphere has a dew point of 20-25 °C.” Nagata discloses a method for manufacturing a rare earth magnet based off of heat treatment and that an oxidation film forms on the surface as a result of the heat treatment (Abstract). Nagata teaches that in an inert gas atmosphere condition for the heat treatment process, a dew point of -60 ~ 20 °C is used to ensure that the oxidation reaction (i.e. surface modification) takes place evenly ([0026, 0027]). One having ordinary skill in the art would be motivated to ensure an even reaction at the surface of the magnet in order to maximize the properties of the coating. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the dew point range as taught by Nagata in combination with the heat treatment gas atmosphere in the method as disclosed by Fujihara in 

Response to Arguments
Applicant’s arguments with respect to claims 1 - 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL E. GIL-FIGUEROA whose telephone number is (571)272-1032.  The examiner can normally be reached on M-F 08:00-16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/R.G-F./Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731